DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 9/9/2020.
Claims 1-20 are currently pending and have been examined.
The Information Disclosure Statements filed 7/30/2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to Provisional Application 62/883,516, filed on 8/6/2019.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) is required in this application because Applicant has submitted a drawing that does not comply with applicable regulations. In Figures 51, 62-64, 67, 68, and 80-98 the text should be in black and not shaded or grey scale. See 37 CFR 1.84(1). The use of greyscale for text, intentional or otherwise, has made the text difficult to read and not amenable to reproduction. See Id. Further, numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claims 4 and 11 are objected to because of the following informalities: Claims 4 and 11 recite “second navigator interface” should read “second navigator style interface” (bold emphasis) to be consistent with the claim language recited in claims 2 and 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-7 are directed to a system (i.e. a machine), claims 8-14 are directed to a method (i.e. a process), and claims 15-20 are directed to another system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of claim 8, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A roadside assistance system, comprising: at least one processor; and at least one data storage device communicatively coupled to the at least one processor, and wherein the at least one processor is operable to: 
provide a first navigator style interface to a service user; 
prompt, via the first navigator style interface, the service user to provide a user vehicle identifier to identify a vehicle of the service user; 
receive the user vehicle identifier; 
present a plurality of roadside service options to the service user; 
receive a user service selection of the plurality of roadside service options from the service user; 
receive a user location of the service user; 
match the user service selection to a service provider; and 
provide the service provider with the user service selection, the user vehicle identifier, and the user location. 
The limitations of independent claim 15 have been denoted with letters by the Examiner for easy reference. The bold language of claim 15 recites a judicial exception as explained further below:
A roadside assistance system, comprising: at least one processor; and at least one data storage device communicatively coupled to the at least one processor, and wherein the at least one processor is operable to: 
provide a first navigator style interface to a service user; -6-Appl. No. 16/942,921 Amendment dated September 9, 2020 Reply to Notice to File Missing Parts dated August 7, 2020 
present, via the first navigator style interface, a plurality of roadside service options to the service user; 
receive, via the first navigator style interface, a user service selection of the plurality of roadside service options from the service user; 
receive a user location of the service user;
access the at least one data storage device to retrieve a user profile associated with the service user, the user profile including a user vehicle identifier to identify a vehicle of the service user; 
access the at least one data storage device to retrieve a provider profile of a service provider, the provider profile including a confirmation that the service provider possesses a roadside service skill and a roadside service tool for performing the user service selection; and 
send the user service selection, the user vehicle identifier, and the user location to the service provider.
The highlighted portions of limitations above are related to commercial interactions of advertising, marketing, or sales activities, which falls under “Certain Method of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of “a roadside assistance system” with “at least one processor,” “at least one data storage device,” and “navigator style interface”, the claims 1, 8, and 15 recite processes that are common practice of business interaction for service provide roadside assistance service, without the need of a computer. For example, a roadside assistance service provider manager, using pen and paper or via oral communication, can provide a service to a customer/user from prompting/asking the customer to provide customer vehicle identifier; receive the customer vehicle identifier, present available roadside service options to the customer; receive selection of the roadside service option from the customer; receive location information of the customer; match the customer to specific service provider for the roadside assistance; and provide the service provider using the user selection of service. Accordingly, the claims 1, 8, and 15 recite an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “a roadside assistance system” with “at least one processor,” “at least one data storage device” and “navigator style interface” to receive, present, access, match, and provide information.  The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0051]-[0054] and Fig. 1 describing the system may be any general-purpose computers such as mobile devices such as smartphone, tablet, or etc. with processor and data storage device. n para. [0056] describes “navigator style interface includes a program enabling the user to communicate with the at least one processor 104, and may include a program operable to generate one or more structured navigator pages,” which is generic computer function of displaying information via interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). 
That is, the limitations in [B]-[G], [I], and [K]-[Q] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The function of limitations [B], [C], [H], [K], [O] and [P] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Therefore, the claims are directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for providing roadside assistance service to customer. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the “providing,” “receiving,” “presenting,” and “sending” limitations) as WURC (see 2106.05(d), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-7, 9-14, and 16-20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2-5, 9-12, 17, and 19 further recite additional providing, receiving, and presenting information, which are the same steps claimed in the independent claims that are considered insignificant extra-solution activity discussed in MPEP 2106.05(g). The additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Accordingly, the dependent claims are ineligible.
Dependent claims 3 and 10 recite the step of providing evidence information to an administrator user to receive a confirmation of eligibility from the administrator. The steps are considered insignificant extra-solution activity discussed in MPEP 2106.05(g), in addition, the claims recite the need of an administrator user (i.e., human) to make the determination of confirmation for the eligibility, which is a step of mental process for evaluation or judgement performed by a person. Accordingly, the dependent claims are ineligible.
Dependent claims 6, 13, and 18 further recite additional descriptive information of the first piece of evidence, which does not change the abstract idea of the independent claim. No additional element is added that integrates the application into practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 7, 14, and 20 further recite additional descriptive information of the plurality of roadside service options, which does not change the abstract idea of the independent claim. No additional element is added that integrates the application into practical application. Accordingly, the dependent claims are ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasserman et al. (US 20160232598 A1), hereinafter “Wasserman.”
Claim 1, Wasserman discloses a roadside assistance system (Abstract: a mobile computerized apparatus or method configured to coordinate towing facilities and roadside assistance providers and their available capacity to tow and provide roadside assistance and match users with those towing facilities and roadside assistance providers is disclosed), comprising:
at least one processor (para. [0016]: processor); and
at least one data storage device communicatively coupled to the at least one processor (para. [0016]: a memory 112 storing computer-readable instructions and a processor 114 for executing the computer-readable instructions), and
wherein the at least one processor is operable to (para. [0016]):
provide a first navigator style interface to a service user (Figs. 4-6 and para. [0022] illustrates the providing of a first navigator style interface to a service user);
prompt, via the first navigator style interface, the service user to provide a user vehicle identifier to identify a vehicle of the service user; receive the user vehicle identifier (Para. [0045]: “user vehicle registration, the user may enter various information to register for enhanced roadside assistance. In some embodiments, the user may enter just the vehicle VIN (vehicle identification number). The server 108 and/or mobile device 102 may store the VIN and retrieve information about the vehicle (e.g., made, model, year, etc.) based off the VIN.” Which disclosing the user is prompted to enter vehicle VIN in the interface to the server to identify the information about the vehicle);
present a plurality of roadside service options to the service user (para. [0052] and [0076]: “roadside assistance system 700 may also provide the user the ability to select a tow truck and roadside assistance provider with several options for tow trucks and roadside assistance providers as well as provide various characteristics of the options (such as time to location, quality rating, cost, etc.).”);
receive a user service selection of the plurality of roadside service options from the service user (para. [0076]: “user may input the roadside assistance order via the service provider information on the mobile device 102 and the roadside assistance application 705 provided in steps 830.”);
receive a user location of the service user (para. [0028]: “mobile device 102 transmits data, either directly or indirectly, to the remote server 108. The transmission may occur in response to a user keypress (e.g., the user selecting a phone icon on the mobile device 102 display). Alternatively, the transmission may occur automatically (e.g., in the embodiments where the ODB II codes are automatically retrieved and transmitted). The data transmitted from the mobile device 102 may include, but is not limited to, the “service type” selected, user identification information (e.g., the mobile device 102 phone number, user's login/username, etc.), location information (e.g., retrieved from the mobile device 102, manually entered by the user, triangulated from cellular towers by the cellular service provider, etc.)”);
match the user service selection to a service provider; and provide the service provider with the user service selection, the user vehicle identifier, and the user location (Para. [0028] disclosing the transmitting of user location information from mobile device. Para. [0029]: “the server 108 receives the data transmitted from the mobile device 102. The server 108 may use the data to identify one or more service providers (e.g., towing company, taxi company, mechanic, etc.) in the area.”  Para. [0051]: “FIGS. 7 and 8 illustrate a roadside assistance system 700 that coordinates towing facilities and roadside assistance providers and their available capacity to tow and provide roadside assistance and matches users with those towing facilities and roadside assistance providers. Generally, the roadside assistance system 700 may provide a system that matches users who need towing services or roadside assistance together with towing service providers and roadside assistance providers by providing real-time supply management and on premise technology at the service providers and/or repair facilities.”). 
Claim 2, Wasserman discloses the system of claim 1. Wasserman further discloses 
wherein the at least one processor is operable to, prior to matching the user service selection to the service provider: provide a second navigator style interface to the service provider (Para. [0022] disclosing the mobile devices may have a thin-client installed that provides an interface for the mobile device to execute application software on a remote server. para. [0047], “a service provider may also be provided with a registration screen in some embodiments in accordance with aspects of the invention.” The Office asserts the providing of service provider information from registration screen of the service provider is representation of a second navigator style interface of the service provider);
prompt, via the second navigator style interface, the service provider to provide a first piece of evidence of possession of a roadside service skill for performing the user service selection; prompt, via the second navigator style interface, the service provider to provide a second piece of evidence of possession of a roadside service tool for performing the user service selection; receive the first piece of evidence and the second piece of evidence from the service provider (para. [0064]: “The pre-registration or registration process for the towing service providers, roadside assistance service providers, and/or repair facilities may require a qualification. The service providers and/or facilities may be required to pass qualifications as required. The qualification may require proof of training and registration of the tow truck inventory, as well as rating, reviews, and past performance of the service providers and/or facilities.” The receiving of proof of training is representation of a first piece of evidence of possession of a roadside service skill and the tow truck inventory is representation of a second piece of evidence of possession of a roadside service tool. Specifically, in para. [0058] “The roadside assistance module 765 may be configured to interface with one or more service provider systems during the roadside assistance ordering process. The roadside assistance module 765 may be configured to provide details of a given tow truck or available service providers, such as location, tow truck type, time to dispatch or arrival, cost, service provider ratings, service provider reviews, etc.” disclosing the providing information for the roadside service tool of type tow truck). 
Claim 7, Wasserman discloses the system of claim 1. Wasserman further discloses 
wherein the plurality of roadside service options includes a battery boost service, a vehicle unlock service, a tire change service, a towing service, and a fluid top up service (para. [0024]: “examples of service types include, but are not limited to, locked out (i.e., locked out of one's vehicle), flat tire/tire needs air/tire change, dead battery/battery service/battery replacement, jump start, out of gas/incorrect fuel/fluids, towing, vehicular accident/vehicle fire, mechanical failure/brakes/transmission/engine, lock out/locked out/lost keys/damage keys/keys locked in car, locksmith, winch/stuck, won't start, stalled while driving, reunite, dealer service, transfer, recovery, wrecker, and other (i.e., the service type when none of the listed services are appropriate).” Which is representation of roadside service types).
Claim 8, Wasserman discloses a method of providing roadside assistance, (Abstract: a mobile computerized apparatus or method configured to coordinate towing facilities and roadside assistance providers and their available capacity to tow and provide roadside assistance and match users with those towing facilities and roadside assistance providers is disclosed), comprising:
providing a service user with a first navigator style interface for walking the user through a user profile creation process (Figs. 4-6 and para. [0022] illustrates the providing of a first navigator style interface to a service user. Para. [0043] and Fig. 3 disclosing the user register using the mobile device to create user profile);
eliciting from the service user, via the first navigator style interface, at least one user vehicle identifier for identifying a user vehicle of the service user (Para. [0045]: “user vehicle registration, the user may enter various information to register for enhanced roadside assistance. In some embodiments, the user may enter just the vehicle VIN (vehicle identification number). The server 108 and/or mobile device 102 may store the VIN and retrieve information about the vehicle (e.g., made, model, year, etc.) based off the VIN.”); 
generating a user profile, the user profile including the at least one user vehicle identifier (Para. [0045]: “user vehicle registration, the user may enter various information to register for enhanced roadside assistance. In some embodiments, the user may enter just the vehicle VIN (vehicle identification number). The server 108 and/or mobile device 102 may store the VIN and retrieve information about the vehicle (e.g., made, model, year, etc.) based off the VIN.”);
presenting the service user with a plurality of roadside service options each directed to a different type of roadside assistance (para. [0052] and [0076]: “roadside assistance system 700 may also provide the user the ability to select a tow truck and roadside assistance provider with several options for tow trucks and roadside assistance providers as well as provide various characteristics of the options (such as time to location, quality rating, cost, etc.).”);
receiving from the service user a user service selection of the plurality of roadside service options (para. [0076]: “user may input the roadside assistance order via the service provider information on the mobile device 102 and the roadside assistance application 705 provided in steps 830.”);
receiving a user location of the service user (para. [0028]: “mobile device 102 transmits data, either directly or indirectly, to the remote server 108. The transmission may occur in response to a user keypress (e.g., the user selecting a phone icon on the mobile device 102 display). Alternatively, the transmission may occur automatically (e.g., in the embodiments where the ODB II codes are automatically retrieved and transmitted). The data transmitted from the mobile device 102 may include, but is not limited to, the “service type” selected, user identification information (e.g., the mobile device 102 phone number, user's login/username, etc.), location information (e.g., retrieved from the mobile device 102, manually entered by the user, triangulated from cellular towers by the cellular service provider, etc.)”);
matching the user service selection to a service provider; and providing the service provider with the user service selection, the user vehicle identifier, and the user location (Para. [0028] disclosing the transmitting of user location information from mobile device. Para. [0029]: “the server 108 receives the data transmitted from the mobile device 102. The server 108 may use the data to identify one or more service providers (e.g., towing company, taxi company, mechanic, etc.) in the area.”  Para. [0051]: “FIGS. 7 and 8 illustrate a roadside assistance system 700 that coordinates towing facilities and roadside assistance providers and their available capacity to tow and provide roadside assistance and matches users with those towing facilities and roadside assistance providers. Generally, the roadside assistance system 700 may provide a system that matches users who need towing services or roadside assistance together with towing service providers and roadside assistance providers by providing real-time supply management and on premise technology at the service providers and/or repair facilities.”).
Claim 9, Wasserman discloses the method of claim 8. Claim 9 is rejected under the same rejection analysis of claim 2, mutatis mutandis respectively. 
Claim 14, Wasserman discloses the method of claim 8. Claim 14 is rejected under the same rejection analysis of claim 7, mutatis mutandis respectively.
Claim 15, Wasserman discloses a roadside assistance system (Abstract: a mobile computerized apparatus or method configured to coordinate towing facilities and roadside assistance providers and their available capacity to tow and provide roadside assistance and match users with those towing facilities and roadside assistance providers is disclosed), comprising:
at least one processor (para. [0016]: processor); and
at least one data storage device communicatively coupled to the at least one processor (para. [0016]: a memory 112 storing computer-readable instructions and a processor 114 for executing the computer-readable instructions), and
wherein the at least one processor is operable to (para. [0016]):
provide a first navigator style interface to a service user (Figs. 4-6 and para. [0022] illustrates the providing of a first navigator style interface to a service user);
present, via the first navigator style interface, a plurality of roadside service options to the service user (para. [0052] and [0076]: “roadside assistance system 700 may also provide the user the ability to select a tow truck and roadside assistance provider with several options for tow trucks and roadside assistance providers as well as provide various characteristics of the options (such as time to location, quality rating, cost, etc.).”);
receive, via the first navigator style interface, a user service selection of the plurality of roadside service options from the service user (para. [0076]: “user may input the roadside assistance order via the service provider information on the mobile device 102 and the roadside assistance application 705 provided in steps 830.”);
receive a user location of the service user (para. [0028]: “mobile device 102 transmits data, either directly or indirectly, to the remote server 108. The transmission may occur in response to a user keypress (e.g., the user selecting a phone icon on the mobile device 102 display). Alternatively, the transmission may occur automatically (e.g., in the embodiments where the ODB II codes are automatically retrieved and transmitted). The data transmitted from the mobile device 102 may include, but is not limited to, the “service type” selected, user identification information (e.g., the mobile device 102 phone number, user's login/username, etc.), location information (e.g., retrieved from the mobile device 102, manually entered by the user, triangulated from cellular towers by the cellular service provider, etc.)”);
access the at least one data storage device to retrieve a user profile associated with the service user, the user profile including a user vehicle identifier to identify a vehicle of the service user (Para. [0045]: “user vehicle registration, the user may enter various information to register for enhanced roadside assistance. In some embodiments, the user may enter just the vehicle VIN (vehicle identification number). The server 108 and/or mobile device 102 may store the VIN and retrieve information about the vehicle (e.g., made, model, year, etc.) based off the VIN.”). 
access the at least one data storage device to retrieve a provider profile of a service provider, the provider profile including a confirmation that the service provider possesses a roadside service skill and a roadside service tool for performing the user service selection; and send the user service selection, the user vehicle identifier, and the user location to the service provider (para. [0064]: “The pre-registration or registration process for the towing service providers, roadside assistance service providers, and/or repair facilities may require a qualification. The service providers and/or facilities may be required to pass qualifications as required. The qualification may require proof of training and registration of the tow truck inventory, as well as rating, reviews, and past performance of the service providers and/or facilities.” The receiving of proof of training is representation of a first piece of evidence of possession of a roadside service skill and the tow truck inventory is representation of a second piece of evidence of possession of a roadside service tool. Specifically, in para. [0058] “The roadside assistance module 765 may be configured to interface with one or more service provider systems during the roadside assistance ordering process. The roadside assistance module 765 may be configured to provide details of a given tow truck or available service providers, such as location, tow truck type, time to dispatch or arrival, cost, service provider ratings, service provider reviews, etc.” disclosing the providing information for the roadside service tool of type tow truck. Para. [0028] disclosing the transmitting of user location information from mobile device. Para. [0029]: “the server 108 receives the data transmitted from the mobile device 102. The server 108 may use the data to identify one or more service providers (e.g., towing company, taxi company, mechanic, etc.) in the area.”  Para. [0051]: “FIGS. 7 and 8 illustrate a roadside assistance system 700 that coordinates towing facilities and roadside assistance providers and their available capacity to tow and provide roadside assistance and matches users with those towing facilities and roadside assistance providers. Generally, the roadside assistance system 700 may provide a system that matches users who need towing services or roadside assistance together with towing service providers and roadside assistance providers by providing real-time supply management and on premise technology at the service providers and/or repair facilities.”).
Claim 17, Wasserman discloses the system of claim 15. Claim 17 is rejected under the same rejection analysis of claim 2, mutatis mutandis respectively. 
Claim 19, Wasserman discloses the system of claim 15. Wasserman further 
wherein the provider profile includes a provider vehicle identifier to identify a vehicle of the service provider, and the at least one processor is operable to provide the provider vehicle identifier to the service user (para. [0032], “server 108 may transmit to the mobile device 102 information about the service provider that will be servicing the user's vehicle. The information may include, but is not limited to the name of the service provider, the estimated time of arrival (ETA), the phone number for the service provider (or the mobile phone number of the particular service vehicle servicing the user's vehicle), and/or other useful information.” The Office asserts the mobile phone number of the particular service vehicle serving the user’s vehicle is representative of the provider vehicle identifier to the service user).
Claim 20, Wasserman discloses the system of claim 15. Claim 20 is rejected under the same rejection analysis of claim 7, mutatis mutandis respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman et al. (US 20160232598 A1), hereinafter “Wasserman” in view of Hurley et al. (US 20100205100 A1), hereinafter “Hurley.”
Claims 3 and 10, Wasserman discloses the system of claim 2 and the method of claim 9. 
wherein the at least one processor is operable to, prior to matching the user service selection to the service provider: provide the first piece of evidence and the second piece of evidence to an administrator; and receive a confirmation of eligibility from the administrator, the confirmation of eligibility indicating that the service provider is eligible to provide the user service selection (Para. [0050], “a system is described where two servers and a mobile device assist in providing roadside assistance. The mobile device may communicate with a first server and provide various information about the status of a vehicle, the user, and/or other information. The first server may communicate with a second server to electronically request, approve, and monitor a service provider hired to service the vehicle.” And para. [0064]: “The pre-registration or registration process for the towing service providers, roadside assistance service providers, and/or repair facilities may require a qualification. The service providers and/or facilities may be required to pass qualifications as required. The qualification may require proof of training and registration of the tow truck inventory, as well as rating, reviews, and past performance of the service providers and/or facilities.” Which the registration requiring qualification of proof of training (i.e. first piece of evidence) and tow truck (i.e. second piece of evidence) to a server for approval/confirmation of eligibility to provide the service from the registering service provider before matching the service provider to the customer users). 
The only difference between Wasserman and the claimed invention, is that Wasserman does not expressly teach the server that receives the evidences and transmitting the confirmation or approval of the eligibility of the service provider includes an administrator user. 
Specifically, Wasserman does not expressly teach (italic emphasis), 
wherein the at least one processor is operable to, prior to matching the user service selection to the service provider: provide the first piece of evidence and the second piece of evidence to an administrator user; and receive a confirmation of eligibility from the administrator user, the confirmation of eligibility indicating that the service provider is eligible to provide the user service selection.
However, Hurley is directed in the field of real-time collaborative selection of service providers, which specifically teaches,
wherein the at least one processor is operable to, prior to matching the user service selection to the service provider: provide the first piece of evidence and the second piece of evidence to an administrator user; and receive a confirmation of eligibility from the administrator user, the confirmation of eligibility indicating that the service provider is eligible to provide the user service selection (Para. [0044]: “CPSS server 250 enables a CPSS administrator, not depicted, to perform administrative functions. Functions that may be performed by a CPSS administrator include inter alia dispute resolution, reviewing transactions, defining reports and user management.” Further in para. [0070] specifically teaches the CPSS administrative user manages requirements for certifications and determine if the service provider passes certification required by the service package). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the system and method of Wasserman of administrator server for approving the service provider to provide roadside assistance service to include the feature of an administrator user as part of the server to perform the function of the administrator, for the motivation of providing an more accurate and effective service from the system with more effective analysis and communications. 
Claims 4 and 11, the combination of Wasserman and Hurley makes obvious of the system of claim 3 and the method of claim 10.
Wasserman further discloses
prompt, via the second navigator interface, the service provider to provide a provider vehicle identifier to identify a vehicle of the service provider; and provide the provider vehicle identifier to the service user (para. [0032], “server 108 may transmit to the mobile device 102 information about the service provider that will be servicing the user's vehicle. The information may include, but is not limited to the name of the service provider, the estimated time of arrival (ETA), the phone number for the service provider (or the mobile phone number of the particular service vehicle servicing the user's vehicle), and/or other useful information.” The Office asserts the mobile phone number of the particular service vehicle serving the user’s vehicle is representative of the provider vehicle identifier to the service user). 
Claims 5 and 12, the combination of Wasserman and Hurley makes obvious of the system of claim 3 and the method of claim 10.
Wasserman further discloses
present, via the second navigator style interface, the service provider with a choice of at least two classes of roadside services, each of the at least two classes including at least two roadside service types; and receive from the service provider, via the second navigator style interface, at least one class selection of the at least two classes and at least one service type selection of the at least two roadside service types, the at least one service type selection including the user service selection (Para. [0056], [0065] disclosing the providing of repair services and towing services which are representation of two classes of roadside services. In para. [0024]: “examples of service types include, but are not limited to, locked out (i.e., locked out of one's vehicle), flat tire/tire needs air/tire change, dead battery/battery service/battery replacement, jump start, out of gas/incorrect fuel/fluids, towing, vehicular accident/vehicle fire, mechanical failure/brakes/transmission/engine, lock out/locked out/lost keys/damage keys/keys locked in car, locksmith, winch/stuck, won't start, stalled while driving, reunite, dealer service, transfer, recovery, wrecker, and other (i.e., the service type when none of the listed services are appropriate).” Which is representation of the plurality of roadside service types). 
Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman et al. (US 20160232598 A1), hereinafter “Wasserman” in view of Hurley et al. (US 20100205100 A1), hereinafter “Hurley” and further in view of Official Notice. 
Claims 6, 13, and 18, the combination of Wasserman and Hurley makes obvious of the system of claim 3, the method of claim 10, and the system of claim 17. 
Wasserman further discloses wherein the first piece of evidence includes evidence of a mechanic's license and the second piece of evidence includes evidence of a set of mechanic's tools (para. [0064]: “The pre-registration or registration process for the towing service providers, roadside assistance service providers, and/or repair facilities may require a qualification. The service providers and/or facilities may be required to pass qualifications as required. The qualification may require proof of training and registration of the tow truck inventory, as well as rating, reviews, and past performance of the service providers and/or facilities.” The receiving of proof of training is representation of a first piece of evidence of possession of a mechanic’s license and the tow truck inventory is representation of a second piece of evidence of possession of a mechanic’s service tool. Specifically, in para. [0058] “The roadside assistance module 765 may be configured to interface with one or more service provider systems during the roadside assistance ordering process. The roadside assistance module 765 may be configured to provide details of a given tow truck or available service providers, such as location, tow truck type, time to dispatch or arrival, cost, service provider ratings, service provider reviews, etc.” disclosing the providing information for the set of mechanic’s tools). 
While Wasserman does not expressly teach the proof of training from the service provider may include mechanic’s license. 
However, the Examiner takes Official Notice that it is old and well-known to one skilled in the art of roadside assistance for a proof of training would include at least a type of certification or license that the service provider or mechanics have passed the necessary training to receive a proof of certificate or license for the training. For example, AAA and community colleges provide certification and training courses for roadside service providers to take for acquiring a certification or license (i.e. proof) in order to register a business to provide roadside service. 
Therefore, it would have been obvious for one ordinary skill in the art, before the effective filling of the invention to extend in the field of roadside assistance service and certification verification in Wasserman and Hurley for examples of proof of training to include mechanic license for service provider for the motivation of expanding different selection of license or certification as proof of training to provide reassurance to the customer that their service providers are properly trained with the necessary skillsets to help them in the event of roadside emergency. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserman et al. (US 20160232598 A1), hereinafter “Wasserman” in view of Official Notice. 
Claim 16, Wasserman discloses the system of claim 15.  Wasserman discloses wherein the selected service is a first roadside service, and the plurality of roadside service options also includes a second roadside service, the first roadside service associated with a first set of skills and tools and the second roadside service associated with a second set of skills and tools different from the first set of skills and tools (Para. [0056] and [0065] disclosing the possible repair service and towing service of roadside assistance. In para. [0024] disclosing the provided plurality of services for selection include locked out, flat tire, tire change, dead batter, out of gas, towing, and mechanical failure, and more. See Fig. 5 for illustration). 
While Wasserman does not expressly teach the selection of two different roadside service. 
However, the Examiner takes Official Notice that it is old and well-known to one skilled in the art of roadside assistance for customer to select more than one selection of possible roadside assistance service options. For example, at an event of car accident, when car engine failure for unable to start, it is likely for the customer to request multiple and different roadside services type such as dead battery or engine failure due to impact of accident and as result, the customer may request a towing service if the mechanic is unable to restart the car. Further it is well-known to one skilled in the art to understand the necessary skills and tools for repairing the battery or engine would be different than the skills and tools for towing the car. Furthermore, it would have been obvious to one skilled in the art to select a first roadside service and select a second (another) roadside service using the same system device, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. 
(In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
Therefore, it would have been obvious for one ordinary skill in the art, before the effective filling of the invention to extend in the field of roadside assistance service to provide two different roadside services for the motivation of providing the one best service person to customer of the service need instead of providing two different service providers for additional and unnecessary cost. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Kozlowski et al. (US 10121148 B1) is directed to a mobile computerized apparatus configured to provide membership status in a roadside assistance program after occurrence of a roadside event is disclosed. The apparatus executes instructions that cause/allow the apparatus to receive input related to an electronic membership card, retrieve from a data store membership information associated with the vehicle, and dynamically update the electronic membership card for display on the apparatus.
Briggs et al. (US 10382900 B1) is directed to a mobile computerized apparatus configured to provide membership status in a roadside assistance program after occurrence of a roadside event is disclosed. The apparatus executes instructions that cause/allow the apparatus to receive input related to an electronic membership card, retrieve from a data store membership information associated with the vehicle, and dynamically update the electronic membership card for display on the apparatus.
D. Acharya, V. Kumar and G. M. Gaddis, "A Mobile System for Detecting and Notifying Vehicle Rollover Events," 15th International Conference on Advanced Computing and Communications (ADCOM 2007), 2007, pp. 268-275, doi: 10.1109/ADCOM.2007.102.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.